 



Exhibit 10.1

CONSULTING AGREEMENT

This Agreement is being made and entered into this 2nd day of July, 2004, by and
between Memory Pharmaceuticals Corp. (the “Company”), and James E. Barrett,
Ph.D. (“Consultant”).

WITNESSETH

     WHEREAS, effective as of the close of business on the date hereof,
Consultant has resigned as the President of Research and Development of the
Company and will no longer be an employee of the Company;

     WHEREAS, the Company desires to secure services from Consultant to assist
the Company in transitioning his job responsibilities and Consultant desires to
provide such services;

     WHEREAS, the Company desires to engage Consultant as an independent
contractor to perform the services described herein; and

     WHEREAS, the parties desire to state the terms and conditions of
Consultant’s services, effective as of the date of this Agreement, as set forth
below.

     NOW THEREFORE, in consideration of the mutual promises contained herein,
and intending to be legally bound, the parties hereto hereby declare and agree
as follows:

1. TERM; TERMINATION. The term of this Agreement shall commence on the date
hereof and shall continue through July 16, 2004, or until earlier terminated by
the Company as described herein (the “Term”). The Company may terminate this
Agreement at any time, at its sole discretion, by giving Consultant two (2)
days’ prior written notice.

2. CONSULTING SERVICES. During the Term, Consultant shall use his reasonable
best efforts to assist the Company in transitioning his former job
responsibilities and his knowledge obtained in the course of performing services
for the Company as President of Research and Development of the Company (the
“Consulting Services”). Subject to his other personal and business commitments,
Consultant shall be available to the Company, upon reasonable notice and at
reasonable times

3. COMPENSATION AND REIMBURSEMENT

     3.1. Company shall pay Consultant a fee of ten thousand dollars ($10,000),
which shall be payable at the end of the Term. The Company shall issue a Form
1099 in connection with the compensation paid to Consultant pursuant to this
Agreement.

     3.2. The Company will reimburse Consultant for all reasonable expenses
incurred by him in the course of the performance of the Consulting Services
hereunder.

 



--------------------------------------------------------------------------------



 



4. INDEPENDENT CONTRACTOR. During the term of this Agreement, Consultant is an
independent contractor, not an employee or agent of the Company.

5. CONFIDENTIALITY AND NONCOMPETITION AGREEMENT. Consultant agrees to continue
to abide by the terms of the Company’s Confidentiality and Noncompetition
Agreement which the Company entered into with the Consultant on April 16, 2002
(the “CDA”), the terms of which are incorporated herein by reference and a copy
of which is attached hereto as Exhibit A.

6. MISCELLANEOUS.

     6.1. Until and unless this Agreement is publicly disclosed by the Company,
Consultant understands and agrees that this Agreement, and the matters discussed
in negotiating its terms, are entirely confidential. It is therefore expressly
understood and agreed that, until such time as the Company publicly discloses
this Agreement, Consultant will not reveal, discuss, publish or in any way
communicate any of the terms, amounts or facts of this Agreement to any person,
organization or other entity, with the exception of disclosure (i) to his
immediate family members and professional representatives (including financial,
tax and legal), (ii) to any prospective employer, but only to the extent
necessary to inform such employer concerning any restrictions in the CDA
regarding Consultant’s ability to perform services for such employer; (iii)
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with apparent jurisdiction or
authority to order or require such person to disclose or make accessible such
information, or (iv) with respect to any litigation, arbitration or mediation
involving this Agreement.

     6.2. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof. This Agreement may not be assigned by
any of the parties hereto, and may not be amended or modified, except by the
written consent of both parties hereto. No failure or delay on the part of any
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof. Headings to Sections herein are for the convenience of the
parties only, and are not intended to be or to affect the meaning or
interpretation of this Agreement. The validity, interpretation and performance
of this Agreement shall be governed by, and construed in accordance with, the
internal law of the State of New Jersey, without giving effect to conflict of
law principles. Both parties agree that the exclusive venue for any action,
demand, claim or counterclaim relating to the terms and provision of this
Agreement, or to their breach, shall be in the State or Federal courts located
in the State and County of New Jersey. All notices required to be delivered
under this Agreement shall be effective only if in writing and shall be deemed
given when received by the party to whom notice is required to be given and
shall be delivered personally, or by registered mail if to Consultant, to his
home address as listed in the Company’s records and if to the Company, to its
headquarters.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

MEMORY PHARMACEUTICALS CORP.

/s/ Tony Scullion


--------------------------------------------------------------------------------

Tony Scullion, Chief Executive Officer

JAMES E. BARRETT, PH.D.

/s/ James E. Barrett

--------------------------------------------------------------------------------

 